Citation Nr: 1303273	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-43 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability.  


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran reportedly had over 25 years active duty service ending in August 1984.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Winston Salem, North Carolina Department of Veterans Affairs Regional Office (RO), which increased the Veteran's initial disability rating for PTSD to 50 percent.  A notice of disagreement was submitted in December 2009, a statement of the case was issued in October 2010, and a substantive appeal was submitted in November 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a rating in excess of 50 percent for his service-connected PTSD.  He was afforded a VA psychiatric examination in September 2008.  He later submitted an opinion from his private physician as well as an updated lay statement from his son, dated January 2010.

In the January 2010 private opinion, the therapist noted that the Veteran suffered from flashbacks, nightmares, disruption of sleep, and that he startles easily and is hypervigilant.  The therapist noted that he has a low tolerance for people and rarely socializes with friends and family.  In addition, the therapist noted that the Veteran's recent memory is severely impaired and that his working memory is 100 percent impaired.  He also reported that the Veteran angers and agitates easily, experiences hallucinations, illusions, and feels depressed 50 percent of the time with low energy and little interest in things.  The therapist opined that the Veteran is moderately compromised in his ability to sustain social relationships and is unable to sustain work relationships; thus, he considers the Veteran to be permanently and totally disabled and unemployable.  This January 2010 opinion also included a diagnosis of chronic PTSD, with a GAF score of 40.  This GAF score is worse than the GAF score of 50 given to the Veteran during the September 2008 VA examination.

Additionally, the Veteran's son submitted a lay statement in January 2010.  The son stated that his father's PTSD continues to worsen, and that his father has not returned to his full-time work as a carpenter because of his mental condition.

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the January 2010 private opinion and the statement of worsening included in the January 2010 lay statement, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's PTSD.  

Additionally, the Veteran submitted a statement in June 2011 indicating that there are updated treatment records from his private therapist.  There records do not appear in the claims file.  Thus, the RO should attempt to gather these records and associate them with the claims file. 

Finally, the Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), in which the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  In the present case, the Veteran's private therapist stated that the Veteran is totally disabled and unemployable.  The Veteran's son also claims that his father is no longer able to work because of his mental condition.  Thus, a claim for a TDIU is reasonably raised by the record and should be adjudicated by the RO.  The RO should take into account the recent evidence suggesting that the Veteran is unemployed due to his PTSD.  As the TDIU issue is to be considered part of the claim for an increased rating, the Board believes the proper action is to remand the issue to the RO.


Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to obtain and associate with the claims file any pertinent outstanding VA and private medical records to the claims on appeal.

2.  After obtaining the above evidence, to the extent available, the Veteran should be scheduled for an appropriate VA examination to determine the current severity of his PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A GAF score should be reported.

The examiner should offer an opinion as to whether the Veteran's PTSD precludes substantially gainful employment.

3.  After completion of the above and any further development deemed necessary by the RO, the RO should then take appropriate action to develop and adjudicate the TDIU issue, and should review the record and determine whether an increased rating for PTSD is warranted.  If either issue is denied, then the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order, for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



